Name: Commission Regulation (EEC) No 1557/83 of 14 June 1983 on arrangements for imports into Italy of certain textile products originating in China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158/24 Official Journal of the European Communities 16. 6 . 83 COMMISSION REGULATION (EEC) No 1557/83 of 14 June 1983 on arrangements for imports into Italy of certain textile products originating in China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ('), as amended by Regulation (EEC) No 2007/82 (2), and in particular Article 11 (4) and (5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limits may be established ; whereas imports into Italy of certain textile products (category 23) specified in the Annex hereto and originating in China have exceeded or are liable to exceed the level referred to in para ­ graph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 , China was notified of a request for consul ­ tations ; whereas a quantitative limit has been placed provisionally on the products in question pending the outcome of those consultations ; Whereas the products in question exported from China between 1 January 1983 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been introduced ; Whereas that quantitative limit should not prevent the importation of products covered by that limit from China before the date of entry into force of this Regu ­ lation, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into Italy of the category of products origina ­ ting in China and specified in the Annex hereto shall be subject to the quantitative limit set out in that Annex. Article 2 1 . Products as referred to in Article 1 , shipped from China to Italy before the date of entry into force of this Regulation and not yet released for free circulation shall be so released subject to the presentation of a shipment certificate proving that shipment actually took place before that date . 2. All quantities of products shipped from China on or after 1 January 1983 and released for free circula ­ tion shall be deducted from the quantitative limits laid down. This provisional limit shall not, however, prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until the entry into force of a Regulation establishing a definitive quantitative limit following the current consultations . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 June 1983 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 345, 31 . 12. 1979, p. 1 . 0 OJ No L 216, 24. 7. 1982, p. 1 . 16 . 6 . 83 Official Journal of the European Communities No L 158/25 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1983 23 56.05 B 56.05-51 ; 55 ; 61 ; 65 ; 71 ; 75 ; 81 ; 85 ; 91 ; 95 ; 99 Yam of man-made fibres (discon ­ tinuous or waste), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste regenerated fibres, not put up for retail sale China I Tonnes 300